Talmadge, J.*
(dissenting) — I dissent in this case because the majority lends further confusion to when a civil cause of action in Washington accrues for purposes of a discovery *224rule associated with a statute of limitations. Moreover, the majority gives short shrift to numerous Washington cases that have addressed and resolved the issue of when a person should have known of the existence of a cause of action. The discovery rule in RCW 4.16.350 is intended to strike a balance between the needs of patients to obtain legal relief for the later discovered consequences of medical malpractice and the needs of doctors to extinguish stale claims after a reasonable limitation period has elapsed. The majority upsets this careful balance. I would affirm the Court of Appeals’ decision that Gail Winbun knew or should have known of her cause of action against Dr. Stephen Epstein long before her action was actually filed in superior court, and that her cause of action is barred under RCW 4.16.350.
The majority has recounted the facts of this case accurately. Winbun’s perforated ulcer was misdiagnosed by her family physician in early 1993. This misdiagnosis continued even though Winbun was treated on April 17, 1993, in the emergency room (ER) at Highline Community Hospital; the ER physician misdiagnosed Winbun’s condition as pelvic inflammatory disease. Seen again at the ER on April 19, 1993, the misdiagnosis continued even though Dr. Epstein, an obstetrician/gynecologist, assumed responsibility for Winbun’s care. It was not until April 20, 1993, during emergency surgery, that Winbun’s condition was properly analyzed. There is little question Winbun’s subsequent hospitalization and posthospitalization disorders resulted at least in part from this improper diagnosis and treatment.
Candidly, it is difficult to see Dr. Epstein’s actions here in a sympathetic light. Not only did he fail to properly diagnose Winbun’s condition, he neglected to even come to the hospital to personally attend to Winbun, despite numerous calls from the hospital nursing staff. Dr. Epstein did not answer the calls because, for at least part of the time in question, he had turned off his beeper. But Dr. Epstein’s obvious negligence must be considered in the context of the statute of limitations issue.
*225It is essentially undisputed in this case that the key events occurred April 17-20, 1993. We also know Winbun obtained some of her hospital records for April 17-20, 1993, in early 1994. While not her complete hospital file, the records clearly referenced Dr. Epstein’s involvement in her case as treating physician, admitting physician, and surgical assistant.
Winbun, a former legal secretary, met with three sets of attorneys regarding a potential lawsuit. She met with Robert Gould on June 12, 1995. She told him to take no action. She ultimately gave him authority to proceed to investigate a medical malpractice claim on her behalf in January 1996. Gould sought the evaluation of a medical expert who opined that Winbun’s family physician and the ER physician were negligent. Gould finally filed a lawsuit against those physicians and Highline Community Hospital on April 12, 1996, just one week before the three-year limitation period elapsed.
In the course of discovery in the case, Winbun herself testified she knew something was wrong with her treatment in April 1993; she felt “deep in my heart,” “from the very beginning,” negligence was involved. Report of Proceedings at 1143, 1149. She knew her family physician was negligent at least by June 1993.
Upon a suggestion from one of the hospital attorneys, attorney Gould sought an expert evaluation of Dr. Epstein’s negligence in October 1996.4 The expert evaluated Dr. Epstein’s care of Winbun and described his negligence in no uncertain terms.5 Within three weeks (November 6, 1996), Gould was able to secure this expert opinion and amend *226Winbun’s complaint to assert a malpractice cause of action against Dr. Epstein.
Classically, the discovery rule offers a special rule for the accrual of causes of action for purposes of a statute of limitations. The rule has generally been applied in professional negligence and product liability cases where an injured person cannot learn of one of the key elements of his or her cause of action until the normal limitation period had expired. See, e.g., Ruth v. Dight, 75 Wn.2d 660, 453 P.2d 631 (1969) (physician left sponge in patient’s body during surgery and symptoms relating to sponge did not manifest themselves until after the traditional statute of limitations expired); White v. Johns-Manville Corp., 103 Wn.2d 344, 693 P.2d 687 (1985) (asbestosis is asymptomatic for a very long latency period; discovery rule is appropriate because plaintiff cannot know of injury until condition is symptomatic).
In the case of medical malpractice claims, the Legislature enacted RCW 4.16.350, which states in pertinent part:
Any civil action for damages for injury occurring as a result of health care which is provided after June 25, 1976 against: [a health care provider] . . . based upon alleged professional negligence shall be commenced within three years of the act or omission alleged to have caused the injury or condition, or one year of the time the patient or his representative discovered or reasonably should have discovered that the injury or condition was caused by said act or omission, whichever period expires later, except that in no event shall an action be commenced *227more than eight years after said act or omission: PROVIDED, That the time for commencement of an action is tolled upon proof of fraud, intentional concealment, or the presence of a foreign body not intended to have a therapeutic or diagnostic purpose or effect, until the date the patient or the patient’s representative has actual knowledge of the act of fraud or concealment, or of the presence of the foreign body; the patient or the patient’s representative has one year from the date of the actual knowledge in which to commence a civil action for damages.
In effect, under RCW 4.16.350, the injured person has three years from the date of the negligence or one year from the discovery of the specified aspects of their case to act. The statutory discovery rule supersedes Ruth’s common law discovery rule for medical malpractice cases. Gunnier v. Yakima Heart Ctr., Inc., 134 Wn.2d 854, 861-64, 953 P.2d 1162 (1998). Here, insofar as the commencement of the action against Dr. Epstein on November 6, 1996 is more than three years after the April 1993 events, the only aspect of RCW 4.16.350 at issue is the one year discovery rule period in the statute.
By its terms, RCW 4.16.350 provides an injured person must sue within one year of actually discovering (a) the person had an injury or condition (b) caused by (c) a health care provider’s negligent act or omission. The cause of action is also barred if a suit is brought more than one year after the person “reasonably should have” discovered these factors; analyzed under an objective test.
As a matter of law, in fact, by her own admission, Winbun knew in early 1994 she had been the victim of medical malpractice and such malpractice was the cause of her consequent injuries and hospitalization. She and the majority contend, however, a plaintiff must effectively identify the person who caused the plaintiff’s injury or condition before the plaintiff can be said to have discovered his or her cause of action. This has never been the law in Washington.
In Reichelt v. Johns-Manville Corp., 107 Wn.2d 761, 765, 733 P.2d 530 (1987), the plaintiff ultimately sued 28 asbes*228tos manufacturers in 1980 for his injuries associated with asbestos exposure. Reichelt knew in 1971 he had asbestosis caused by exposure to asbestos products. He left his work due to asbestosis in 1974 and protested the closing of his industrial insurance claim in 1976 stating his understanding of the disease and his limitations. We held Reichelt should have known of his cause of action, as a matter of law, long before he filed his lawsuit, even though he did not know the identity of all the manufacturers; we approved of the Court of Appeals’ disposition of the discovery rule issue:
That court [the Court of Appeals] further decided that Reichelt knew the identities of 14 of the 28 defendants by 1974, at the time he quit his job installing asbestos insulation. It also concluded that by the exercise of reasonable diligence, he could have determined the identities of the other manufacturers by October 20, 1977, and also could have ascertained whether their products reached him without substantial change.
107 Wn.2d at 771.
Under the discovery rule, the plaintiff’s cause of action for medical malpractice accrues when the plaintiff knew or should have known the essential statutory elements articulated in RCW 4.16.350. Gevaart v. Metco Constr., Inc., 111 Wn.2d 499, 760 P.2d 348 (1988); In re Estate of Hibbard, 118 Wn.2d 737, 826 P.2d 690 (1992); Allen v. State, 118 Wn.2d 753, 826 P.2d 200 (1992). Under the objective prong of the test, the plaintiff “should have known” when he or she is placed on notice that the statutory elements are in place, and the plaintiff is charged with what a reasonable inquiry would have discovered at that time. As we recently stated in Green v. A.P.C., 136 Wn.2d 87, 96, 960 P.2d 912 (1998):
The general rule in Washington is that when a plaintiff is placed on notice by some appreciable harm occasioned by another’s wrongful conduct, the plaintiff must make further diligent inquiry to ascertain the scope of the actual harm. The plaintiff is charged with what a reasonable inquiry would have discovered. “[O]ne who has notice of facts sufficient to put him upon inquiry is deemed to have notice of all acts which reasonable inquiry would disclose.” Hawkes v. Hoffman, 56 *229Wash. 120, 126, 105 P. 156 (1909). Accord Enterprise Timber, Inc. v. Washington Title Ins. Co., 76 Wn.2d 479, 482, 457 P.2d 600 (1969); American Sur. Co. v. Sundberg, 58 Wn.2d 337, 344, 363 P.2d 99 (1961) (“notice sufficient to excite attention and put a person on guard, or to call for an inquiry is notice of everything to which such inquiry might lead.”), cert. denied, 368 U.S. 989, 82 S. Ct. 598, 7 L. Ed. 2d 526 (1962).
In the present case, as a matter of law, Winbun knew of the statutory elements of her cause of action at least in early 1994. A reasonable inquiry as to her medical records or in consulting her retained expert would have revealed Dr. Epstein’s egregious malpractice. Nothing prevented her from learning of her cause of action against Dr. Epstein.6 As later proved to be true, the existence of Dr. Epstein’s fault was easily and quickly ascertainable.
The policy argument for Winbun’s failure to discover her claim against Dr. Epstein is unpersuasive. Winbun’s inability to use the discovery process to obtain additional information regarding Dr. Epstein’s negligence until after the three-year limitation period had expired was entirely caused by Winbun’s decision to await filing suit against the various defendants until the last few days of the limitation period. Winbun could have taken legal action at any time during the three-year period following her emergency surgery. Winbun’s unwise decision to wait until just days before the limitation period expired does not excuse her failure to discover the necessary facts and sue the correct defendant(s) within the normal limitation period. “An injured claimant who reasonably suspects that a specific wrongful act has occurred is on notice that legal action must be taken.” Beard v. King County, 76 Wn. App. 863, 868, 889 P.2d 501 (1995).
*230Winbun clearly knew in early 1994 that she had been injured as a result of medical malpractice. Winbun clearly knew that she needed to take legal action to protect her interests no later than early June 1995, when she met with attorney Gould. Winbun had specific notice from her own medical expert that Dr. Epstein was a likely defendant in January 1996. If Winbun had been diligent in pursuing this case, she would have discovered the negligence of Dr. Epstein and brought suit against him well before the three-year limitation period elapsed.
The one-year discovery period in RCW 4.16.350 is intended to protect the claims of plaintiffs who do not know, and cannot immediately discover, they have a cause of action for medical malpractice. Until today, the rule has never been interpreted to apply to plaintiffs who sit on their known rights and fail to file suit until after the normal three-year period has expired. The Court of Appeals’ application of RCW 4.16.350 adequately protects injured persons who do not know and cannot immediately discover that they have been injured by medical malpractice. The majority’s holding serves only to excuse Winbun’s failure to exercise the reasonable diligence required by this Court in Reichelt, 107 Wn.2d at 772, and Green, 136 Wn.2d at 96.
This case is difficult because Dr. Epstein is an unsympathetic defendant. Moreover, the jury was instructed on the statute of limitations and rendered a verdict in favor of the defendant. But our application of the law cannot be swayed by these facts. Under our traditional application of the discovery rule as mandated by RCW 4.16.350, Winbun’s claim against Dr. Epstein was barred in April 1996, three years after she was misdiagnosed and injured, and more than one year after she knew or should have known of all the statutory elements of her claim as a reasonable and diligent inquiry would have revealed.
I would affirm the decision of the Court of Appeals.
Madsen, J., and Guy, J. Pro Tern., concur with Talmadge, J. Pro Tern.

 Justice Philip Talmadge is serving as a justice pro tempore of the Supreme Court pursuant to Const. art. IV, § 2(a).


 Dr. Robert Nielsen, Winbun’s principal expert, concluded Dr. Epstein was negligent three months before the expiration of the three-year limitation period provided in RCW 4.16.350. Dr. Nielsen sent a letter to Gould dated January 17, 1996 stating “even the gynecologist who took her to surgery did not examine the pelvis!” Clerk’s Papers at 465. Dr. Nielsen subsequently testified he did not follow up on his opinion regarding Dr. Epstein’s negligence because no one asked him to do so. Id.


 Another of Winbun’s experts, Dr. Mize Connor, stated Epstein’s negligence in clear terms in a declaration presented to the trial court on summary judgment. As the Court of Appeals noted:
*226Dr. Mize Connor] ] stated that it was “inconceivable” to him how anyone could review Winbun’s hospital records and not conclude that Dr. Epstein had breached the standard of care. Clerk’s Papers at 455. At trial, Dr. Connor opined that “the level of negligenfce] that Dr. Epstein exhibited here and his blatant, non-recognition for inquiry into the severity of Mrs. Winbun’s illness makes this, I think, without question, a grossest case of failure to meet the standard of care that I have run across.” Report of Proceedings at 118-19. Dr. Connor further opined that “[a] second year medical student would have been sent back to college had he written orders like this for a patient in Mrs. Winbun’s condition.” Id. at 89.
Winbun v. Moore, 97 Wn. App. 602, 607, 982 P.2d 1196 (1999) (alterations in original).


 Contrast the facts in this case with those of Lo v. Honda Motor Co., 73 Wn. App. 448, 869 P.2d 1114 (1994), relied upon by the majority, where plaintiffs counsel actively solicited the opinion of medical experts as to the cause of the plaintiffs injuries and virtually all the experts insisted Honda’s automobile, not medical malpractice, was the cause of the plaintiffs injuries. Indeed, six physicians evaluated the case before a seventh concluded malpractice was present. Id. at 453.